           Case 3:18-cv-05639-RBL Document 157 Filed 07/11/19 Page 1 of 26



 1
                                                       THE HONORABLE RONALD B. LEIGHTON
 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 9                                     AT TACOMA
10
     COALVIEW CENTRALIA, LLC,
11   a Delaware limited liability company,         NO. 3:18-cv-05639

12                                Plaintiff,       PLAINTIFF’S MOTION FOR
                                                   SUMMARY JUDGMENT
13          v.
                                                   NOTE ON MOTION CALENDAR:
14   TRANSALTA CENTRALIA MINING LLC,
     a Washington limited liability company, and   AUGUST 2, 2019
15   TRANSALTA CORPORATION, a Canadian             ORAL ARGUMENT REQUESTED
     corporation,
16
                                  Defendants.
17

18

19
20

21

22

23

24

25
26

                                                               GARVEY SCHUBERT BARER, P.C.
                                                                          eighteenth floor
     [PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT] - 1                      1191 second avenue
                                                                 seattle, washington 98101-2939
                                                                           206 464 3939
            Case 3:18-cv-05639-RBL Document 157 Filed 07/11/19 Page 2 of 26



 1           Plaintiff, COALVIEW CENTRALIA, LLC (“Coalview”), pursuant to Fed. R. Civ. P.
 2   56, moves for summary judgment with respect to Defendant, TransAlta Centralia Mining
 3
     LLC’s (“TCM”) Amended Counterclaim (D.E. 140) (the “Counterclaim”). There is no
 4
     genuine issue of material fact and TCM’s counterclaims are barred as a matter of law under the
 5
     parties’ unambiguous contracts. Accordingly, summary judgment should be entered in
 6

 7   Coalview’s favor on all three counts of TCM’s Counterclaim.1

 8                                            I.       INTRODUCTION

 9           This action involves a dispute over Coalview’s invoices issued for work performed by
10   Coalview pursuant to several highly negotiated, lengthy, and all-encompassing contracts that
11
     dictate all of the parties’ respective rights, remedies, and responsibilities.2 TCM’s
12
     Counterclaims allege claims for (I) Breach of Contract; (II) Breach of the Duty of Good Faith
13
     and Fair Dealing; and (III) Fraud, all arising under the same theory that Coalview’s invoices,
14

15   issued pursuant to the parties’ agreements, were inflated. D.E. 140. Thus, notwithstanding their

16   labels, these Counterclaims present a pure issue of contract interpretation regarding the parties’

17   unambiguous agreements, and more specifically, regarding when TCM is permitted to lodge
18
     objections to Coalview’s invoices under the Master Services Agreement (the “MSA”).
19
             Accordingly, TCM’s Counterclaims present a question of law, exclusively within the
20
     purview of the Court, which can and should be decided upon summary judgment. In fact, the
21

22
     1
       While Coalview has intended to file this motion for some time, as soon as Coalview informed TCM of its intent
23   to file this motion, TCM, although not having done so for the prior eight months, immediately sought leave to
     amend its Counterclaim to add a fraud claim. D.E. 112. Coalview subsequently moved to dismiss the fraud claim
24   (D.E. 132) because, as acknowledged by TCM, the purported fraud claim “is based on the same basic practices
     and conduct that underpin TransAlta’s original counterclaim.” D.E. 112 at 8. The Court denied the motion to
25   dismiss on July 8, 2019. D.E. 152. Thus, this motion is now ripe to be brought.

26
     2
       While this case also involves TCM’s repeated and improper efforts to terminate the parties’ agreements, that
     dispute is not the subject of this motion.

                                                                                 GARVEY SCHUBERT BARER, P.C.
                                                                                            eighteenth floor
     [PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT] - 2                                        1191 second avenue
                                                                                   seattle, washington 98101-2939
                                                                                             206 464 3939
            Case 3:18-cv-05639-RBL Document 157 Filed 07/11/19 Page 3 of 26



 1   Court has already performed the relevant legal analysis and made the relevant legal findings in
 2   its October 30, 2018 Order Granting Motion for Preliminary Injunction (the “Injunction
 3
     Order”) (D.E. 34). Accordingly, if the Court, consistent with its legal conclusions made in the
 4
     Injunction Order, maintains that “Section 7.04 [of the MSA] [ ] provides TCM a 30 day
 5
     window to ‘dispute’ an invoice and to explain what it is objecting to and why”, D.E. 34 at 7,
 6

 7   and that this deadline is “a strict [or bright line] deadline on TCM to review and object to any

 8   invoice” D.E. 34 at 2 and 8 (emphasis added), then summary judgment should be entered in

 9   Coalview’s favor on TCM’s Counterclaims, all of which arise from TCM’s untimely objection
10   to Coalview’s invoices. Accordingly, summary judgment should be entered against TCM
11
     regarding its June 2018 objection to Coalview’s invoices dating back to 2014, with TCM’s
12
     Counterclaims being limited to the period thirty days prior to TCM’s June 2018 objection, as
13
     provided by the parties’ unambiguous agreements and as previously determined by the Court.
14

15                     II.      STATEMENT OF UNDISPUTED MATERIAL FACTS

16                a. The Centralia Mine and the Business of the Parties

17           1.       In May 2000, Tecwa Fuel, Inc., the sole member of TCM, purchased the
18
     Centralia Mine, which is a sub-bituminous surface coal mine located in Centralia, Washington,
19
     located about six miles northeast of the city of Centralia, Washington (the “Mine”). See D.E.
20
     140 (TCM’s Answer), ⁋9 and 18.3
21
             2.       The Mine, which began commercial operation in 1971, id., ⁋19, supplied coal to
22

23   TCM’s Centralia Power Plant (owned and/or operated by TCM or a related entity) (the “Power

24   Plant”) until November 2006, when active mining operations at the Mine stopped. Id., ⁋20.
25
26
     3
       Each reference in the Statement of Undisputed Material Facts to TCM’s Answer is to TCM admitting, in part or
     in whole, the corresponding allegation in Coalview’s Amended Complaint (D.E. 135), unless otherwise noted.

                                                                                GARVEY SCHUBERT BARER, P.C.
                                                                                           eighteenth floor
     [PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT] - 3                                       1191 second avenue
                                                                                  seattle, washington 98101-2939
                                                                                            206 464 3939
             Case 3:18-cv-05639-RBL Document 157 Filed 07/11/19 Page 4 of 26



 1           3.       As is common with coal mines that feed power plants, the mine generated waste
 2   coal slurry (“WCS”)4. Id., ⁋21. The WCS was stored in three impoundment structures referred
 3
     to by the parties as 3B, 3C, and 3D (each structure is commonly referred to as a “Pond”, and
 4
     ponds 3B, 3C, and 3D may collectively be referred to as the “Ponds”). According to reports
 5
     compiled by Norwest Corporation (now known as Stantec Consulting Services, Inc.
 6

 7   (“Stantec”)) on behalf of TCM, TCM estimated in 2009 that Ponds 3B, 3C, and 3D contained

 8   approximately 18 million of tons of WCS. Id., ⁋22.

 9           4.       TCM owns the fee simple estate in the land upon which the Mine, the Power
10   Plant, and the Ponds are located (the “Land”). Id., ⁋23. As required and as a condition of its
11
     mining permit, TCM agreed to reclaim WCS in the Ponds contemporaneously with the
12
     operation of the Mine, and further upon closure of the Mine. Once TCM announced the closure
13
     of the Mine, it was obligated to develop a broad based reclamation plan for the WCS and the
14

15   Ponds. Reclamation entails (a) reducing risk of human injury and loss of lives, and (b)

16   returning the land back to its approximate original contour and conditions that support the

17   approved post-mining land use of forestry and wetlands. Id., ⁋24.
18
             5.       TCM considered removing the water from the ponds, putting dirt over the slurry,
19
     and vegetating the surfaces as one option for reclaiming the ponds, but determined that this
20
     option was not cost-effective. Id., ⁋⁋25 and 26. In order to offset the significant cost of the
21
     reclamation project, TCM developed a plan to dredge the WCS from the Ponds, separate the
22

23   remaining fine coal from the WCS, transfer the remaining waste slurry to a more suitable

24   storage place, and transfer the refined fine coal retrieved from the WCS to the Power Plant. It
25
     4
26    Coal slurry is the waste product from the processing of mined coal top produce energy. Coal slurry consists of a
     mixture of solids, including fine coal particles, rock, and water. D.E. 140, ⁋21.

                                                                                  GARVEY SCHUBERT BARER, P.C.
                                                                                             eighteenth floor
     [PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT] - 4                                         1191 second avenue
                                                                                    seattle, washington 98101-2939
                                                                                              206 464 3939
             Case 3:18-cv-05639-RBL Document 157 Filed 07/11/19 Page 5 of 26



 1   was envisioned that the value of the refined fine coal retrieved from the WCS could create an
 2   offset of the total reclamation cost. Id., ⁋28. The plan was submitted to and approved by the
 3
     United States Department of Labor, Mine Safety and Health Administration (“MSHA”) and the
 4
     Office of Surface Mining Reclamation and Enforcement (“OSME”). Id., ⁋29.
 5
             6.       In connection with its plan approved by MSHA, TCM desired to hire Coalview
 6

 7   on an exclusive basis to process the WCS from the Ponds “(a) into Refined Coal for use in the

 8   Centralia Power Plant, and (b) to deliver the non [sic]-Coal Slurry to a reclamation pond

 9   designated by” TCM (the “Work”). Id., ⁋30.
10           7.       The reclamation pond designated by TCM to store the Non-Coal Slurry is a
11
     large “pit”, referred to by the parties as Pond 3E5. Id., ⁋31.
12
             8.       In order to accomplish the Work, Coalview informed TCM that it would be
13
     investing considerable sums to build a processing plant and dredging operation. Id., ⁋32.
14

15           9.       Coalview secured part of the funding to build the processing plant and dredging

16   operation necessary to do the Work from the proceeds of $26,500,000.00 in revenue bonds

17   issued by the Washington Economic Development Finance Authority, an independent agency
18
     within the executive branch of the Washington State government established by the legislature
19
     to act as a financial conduit to businesses through the issuance of revenue bonds (the
20
     “Authority”). Id., ⁋33.
21
             The Parties’ Master Services Agreement and Related Contracts
22

23           10.      The parties memorialized their rights and obligations regarding the Work in

24   several agreements. The pertinent agreements at issue include the MSA (attached as Exhibit
25   5
       Although referred to by the parties as Pond 3E, Pond 3E is not a true impoundment. Pond 3E is an abandoned
26   mining area consisting of a large pit that could be filled with waste slurry without the need for a dam customarily
     found in impoundment structures. D.E. 140, ⁋31.

                                                                                   GARVEY SCHUBERT BARER, P.C.
                                                                                               eighteenth floor
     [PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT] - 5                                           1191 second avenue
                                                                                      seattle, washington 98101-2939
                                                                                                206 464 3939
            Case 3:18-cv-05639-RBL Document 157 Filed 07/11/19 Page 6 of 26



 1   “A”), the Exclusive Waste Coal Slurry Recovery and Processing Agreement (the “Processing
 2   Agreement”) (attached as Exhibit “B”), and the Exclusive Coal Tendering Agreement (the
 3
     “Tendering Agreement”) (attached as Exhibit “C”). Id., ⁋36.
 4
             The Master Services Agreement
 5
             11.     Coalview and TCM entered into the MSA, which was signed by both parties as
 6

 7   of December 15, 2013. Id., ⁋46. Pursuant to the MSA, TCM hired Coalview on an “exclusive

 8   basis” to do the Work. Ex. A (MSA), p. 1, Recitals, Second Whereas Clause.

 9           12.     Pursuant to the MSA, TCM knew and acknowledged that Coalview was “going
10   to invest considerable sums to (a) build a Processing Plant and dredging operation, (b) Process
11
     [TCM’s] WCS into Refined Coal for use in the Centralia Power Plant, and (c) deliver the Non-
12
     coal Slurry to a reclamation pond [Pond 3E] designated by [TCM]”. Ex. A (MSA), p. 1,
13
     Recitals, Third Whereas Clause; see also D.E. 140, ⁋48 (stating MSA speaks for itself).
14

15           13.     The MSA is intended to “define all requirements of the Parties related to”

16   Coalview’s Work. Ex. A (MSA), p. 1, Recitals, Sixth Whereas Clause (emphasis added).

17           14.     The term of the MSA “continue[s] in effect until December 31, 2025”. Ex. A
18
     (MSA), Article 2.01; see also D.E. 140, ⁋49 (stating MSA speaks for itself).
19
             15.     Pursuant to the MSA, Coalview was to “prepare calculations to support an
20
     invoice” to TCM “for all WCS dredged or in any way recovered by [Coalview] for Processing”
21
     in accord with the formula set forth in the parties’ Processing Agreement (the “Slurry
22

23   Payment Calculation.”). Ex. A (MSA), Article 6.01; see also D.E. 140, ⁋50 (stating MSA

24   speaks for itself).
25
26

                                                                      GARVEY SCHUBERT BARER, P.C.
                                                                                 eighteenth floor
     [PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT] - 6                             1191 second avenue
                                                                        seattle, washington 98101-2939
                                                                                  206 464 3939
            Case 3:18-cv-05639-RBL Document 157 Filed 07/11/19 Page 7 of 26



 1           16.      Also pursuant to the MSA, Coalview was to “prepare calculations to support an
 2   invoice” to TCM “for all Refined Coal Tendered to [TCM]” in accord with the formula set
 3
     forth in the parties’ Tendering Agreement (the “Refined Coal Payment Calculation.”). Ex. A
 4
     (MSA), Article 6.02; see also D.E. 140, ⁋51 (stating MSA speaks for itself).
 5
             17.      Once Coalview determined the Slurry Payment Calculation and Refined Coal
 6

 7   Payment Calculation, it was to submit an invoice for those amounts to TCM (the “Period

 8   Invoice”). After making required adjustments, “[t]he Period Invoices will require [TCM] to

 9   pay [Coalview] the greater of the Refined Coal Payment Calculation or the Slurry Payment
10   Calculation that corresponds to each Ton of Refined Coal Tendered for such Period
11
     Invoice.” Ex. A (MSA), Article 6.03; see also D.E. 140, ⁋52 (stating MSA speaks for itself).
12
             18.      The MSA further provides that “[TCM] shall pay [Coalview] net thirty (30)
13
     days from date of Contractor’s Period Invoice.” Ex. A (MSA), Article 7.03; see also D.E. 140,
14

15   ⁋53 (stating MSA speaks for itself).

16           19.      Paragraph 7.04 of the MSA imposes a strict deadline and procedure by which

17   TCM must dispute Coalview’s invoices:
18
             In the event a Party in good faith disputes upon all or part of an invoice
19           issued under this Agreement, written notice of the disputed portion, with
             reasons for dispute, must be given to the other Party prior to the due date
20           of the invoice and the undisputed portion shall be paid by the due date. . . .
21   Ex. A (MSA), Article 7.04 (emphasis added); D.E. 140, ⁋54 (stating MSA speaks for itself).6
22

23

24

25   6
      While here, and in other instances, TCM also “specifically denies” that the agreements provide the deadline or
26   procedure stated therein, as TCM admits, the agreements speak for themselves, and TCM’s denial of unambiguous
     contract language does not create any issue of fact.

                                                                                 GARVEY SCHUBERT BARER, P.C.
                                                                                            eighteenth floor
     [PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT] - 7                                        1191 second avenue
                                                                                   seattle, washington 98101-2939
                                                                                             206 464 3939
            Case 3:18-cv-05639-RBL Document 157 Filed 07/11/19 Page 8 of 26



 1           The Processing Agreement
 2           20.      Coalview and TCM entered into the Processing Agreement as of December
 3
     2013 in connection with the MSA and the performance of its Work. D.E. 140, ⁋56.
 4
             21.     The Processing Agreement again acknowledges the importance of TCM’s
 5
     required regular periodic invoice payments to Coalview in order for Coalview to maintain its
 6

 7   continued economic viability and to continue in business:

 8           [t]he fees relating to the Processing of WCS and delivering Refined Coal are a
             critical part of the compensation to [Coalview] for (a) building and operating the
 9           Processing Plant, (b) Processing [TCM’s] WCS, (c) tendering the Refined Coal
             to [TCM] and (d) delivering the Non-coal Slurry to [TCM’s] Pond 3E[.]
10

11   Ex. B (Processing Agreement), p. 1, Recitals, Ninth Whereas Clause; see also D.E. 140, ⁋57

12   (stating Processing Agreement speaks for itself).

13           22.     In the Processing Agreement, TCM also acknowledges the importance of
14
     contractual clarity regarding its payments to Coalview: “the Parties believe it will be mutually
15
     beneficial to set the terms and conditions under which the Contractor will be compensated for
16
     Processing the WCS into Refined Coal and Non-coal Slurry”. Ex. B (Processing Agreement),
17
     p. 2, Recitals, Eleventh Whereas Clause; see also D.E. 140, ⁋58 (stating Processing Agreement
18

19   speaks for itself).

20           23.     The Processing Agreement provides that TCM is to pay Coalview a base price
21   of nine dollars ($9.00) for each dry ton of WCS recovered:
22
             For all WCS dredged or in any way recovered by [Coalview] for processing
23           pursuant to this Agreement, Owner [TCM] shall pay [Coalview] the WCS base
             price of nine dollars ($9.00) per “dry” Ton (“WCS Base Price”), as adjusted in
24           accordance with this Article 6.
25
26

                                                                       GARVEY SCHUBERT BARER, P.C.
                                                                                  eighteenth floor
     [PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT] - 8                              1191 second avenue
                                                                         seattle, washington 98101-2939
                                                                                   206 464 3939
            Case 3:18-cv-05639-RBL Document 157 Filed 07/11/19 Page 9 of 26



 1   Ex. B (Processing Agreement), Article 6.01; see also D.E. 140, ⁋59 (stating Processing
 2   Agreement speaks for itself).
 3
             24.      The Processing Agreement has several provisions regarding the weighing and
 4
     invoicing of recovered WCS slurry. Ex. B (Processing Agreement); see also D.E. 140, ⁋60
 5
     (stating Processing Agreement speaks for itself).
 6

 7           25.      The Processing Agreement provides that Coalview shall “Process WCS at a

 8   volume that it determines to be commercially appropriate over the Term” because Coalview

 9   “will be incentivized to remove as much Refined Coal from the WCS as commercially
10   practicable because [Coalview] will receive payments for the Refined Coal pursuant to the
11
     Tendering Agreement. Correspondingly, [Coalview] makes no representation and warranty
12
     and shall have no responsibility or liability to [TCM] for the failure to remove Refined
13
     Coal from the WCS or the failure to meet its projections for removing Refined Coal.” Ex.
14

15   B (Processing Agreement), Articles 3.02, 3.03 (emphasis added)7; see also D.E. 140, ⁋62

16   (stating Processing Agreement speaks for itself).

17           26.      The Processing Agreement also provides that “[Coalview’s] weights shall
18
     govern for purposes of invoicing and payment.” Ex. B (Processing Agreement), Article 5.04;
19
     see also D.E. 140, ⁋63 (stating Processing Agreement speaks for itself).
20
             27.      The Processing Agreement sets forth express terms for the weighing of the WCS
21
     and for TCM’s monitoring of the weighing process:
22

23           [Coalview] shall cause, at its expense, the WCS to be processed and to be
             weighed on a continuous basis at, or as close as practically possible to, the point
24

25   7
      The Processing Agreement also provides that “[TCM] shall not object to the amount processed in variance from
26   [Coalview’s] estimates . . . .” Ex. B (Processing Agreement), Article 4.04. D.E. 140, ⁋62 (stating Processing
     Agreement speaks for itself).

                                                                               GARVEY SCHUBERT BARER, P.C.
                                                                                          eighteenth floor
     [PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT] - 9                                      1191 second avenue
                                                                                 seattle, washington 98101-2939
                                                                                           206 464 3939
           Case 3:18-cv-05639-RBL Document 157 Filed 07/11/19 Page 10 of 26



 1          of dredging in accordance with current ASTM Standards, or another mutually
            agreed upon location or method.
 2
     Ex. B (Processing Agreement), Article 5.01.
 3
            The calculation will be made by using data from the mass flow meter and
 4
            density gauge located on each dredge’s discharge pipe and calculated through
 5          the PLC of the processing system to determine the dry tons process. [TCM] will
            be enabled to access and monitor weighing equipment and the weighing process
 6          each processing day. [TCM] shall have the right to analyze and verify the
            weighing.
 7
     Id., Article 5.02; see also D.E. 140, ⁋64 (stating Processing Agreement speaks for itself).
 8

 9          28.     The Processing Agreement further provides that “[b]ased on [Coalview’s]

10   weights, [Coalview] will invoice [TCM] on a semi-monthly basis for all WCS Processed by
11   [Coalview]” after any adjustments required by Article 6 of the MSA (i.e., the Slurry Payment
12
     Calculation defined above). Ex. B (Processing Agreement), Article 7.01; see also D.E. 140,
13
     ⁋65 (stating Processing Agreement speaks for itself).
14
            29.     The Processing Agreement provides a strict deadline and procedure by which
15

16   TCM must dispute Coalview’s weighing calculations, and a mechanism by which TCM must

17   resolve any such disputes:

18          In the event a dispute arises between [TCM] and [Coalview] within forty-five
            (45) days of the date of the weighing, due to a difference between [TCM’s]
19          and [Coalview’s] calculation of the quantity of WCS that was withdrawn from
20          Processing, either party may retain an independent expert, mutually
            agreeable to [TCM] and [Coalview], to ascertain the accuracy of
21          [Coalview’s] density and flow equipment and to recalculate the tonnage of
            the WCS transported for processing by [Coalview] (the “Referee
22          Determination”). The Referee Determination shall govern for the delivery
            in question. In such case, the cost incurred in arriving at the Referee
23          Determination shall be borne by the Party whose calculation of tonnage is
24          furthest from the Referee Determination. In the event both Parties’ tonnages
            differ from the independent testing laboratory result by the same amount, the
25          Parties’ shall share equally the cost of the independent expert.

26

                                                                        GARVEY SCHUBERT BARER, P.C.
                                                                                   eighteenth floor
     [PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT] - 10                              1191 second avenue
                                                                          seattle, washington 98101-2939
                                                                                    206 464 3939
           Case 3:18-cv-05639-RBL Document 157 Filed 07/11/19 Page 11 of 26



 1   Ex. B (Processing Agreement), Article 5.05; see also D.E. 140, ⁋66 (stating Processing
 2   Agreement speaks for itself).
 3
             The Tendering Agreement
 4
            30.    Coalview and TCM entered into the Tendering Agreement as of December 2013
 5
     in connection with the MSA and the performance of Coalview’s Work. D.E. 140, ⁋68.
 6

 7          31.    Like in the MSA, the Ground Lease, and the Processing Agreement, in the

 8   Tendering Agreement, TCM acknowledges Coalview’s investment of considerable sums in

 9   order for Coalview to build and acquire the infrastructure to do the Work, that the Tendering
10   Agreement is a material inducement for Coalview to obtain the loan from the Authority and to
11
     build the Processing Plant, and that the fees Coalview is to receive pursuant to the Tendering
12
     Agreement are “critical” to Coalview. Ex. C (Tendering Agreement), p. 1, Recitals; see also
13
     D.E. 140, ⁋69 (stating Tendering Agreement speaks for itself).
14

15          32.    TCM agreed to pay Coalview $42.00 per ton of any coal received, regardless of

16   quantity, subject to certain adjustments. Ex. C (Tendering Agreement), Article 8.01; see also

17   D.E. 140, ⁋70 (stating Tendering Agreement speaks for itself).
18
            33.    The Tendering Agreement provides that “[b]ased on [Coalview’s] weights,
19
     [Coalview] will invoice [TCM] on a semi-monthly basis for all Refined Coal Tendered . . . .”
20
     Ex. C (Tendering Agreement), Article 9.01; see also D.E. 140, ⁋71 (stating Tendering
21
     Agreement speaks for itself).
22

23          34.    The Tendering Agreement has several provisions pertaining to the weighing and

24   invoicing of any recovered coal delivered to TCM’s Power Plant.            Ex. C (Tendering
25   Agreement); see also D.E. 140, ⁋72 (stating Tendering Agreement speaks for itself).
26

                                                                      GARVEY SCHUBERT BARER, P.C.
                                                                                eighteenth floor
     [PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT] - 11                           1191 second avenue
                                                                       seattle, washington 98101-2939
                                                                                 206 464 3939
           Case 3:18-cv-05639-RBL Document 157 Filed 07/11/19 Page 12 of 26



 1          35.    The Tendering Agreement sets forth express terms for the weighing of the
 2   recovered coal and for TCM’s monitoring of the weighing process, and provides TCM access
 3
     to the weighing, the equipment, and the right to analyze and verify the weighing and further
 4
     provides that Coalview’s analysis shall control for purposes of invoicing and payment:
 5
            [Coalview] shall provide certified commercial scales at its Processing Plant to
 6          determine Refined Coal weights. Such scales shall be calibrated and tested
            approximately every six (6) months in accordance with the guidelines outlined
 7          in the National Institute of Standards and Technology Handbook #44. …
            [TCM] will be enabled to access and monitor the weighing equipment and
 8          process each Processing Day that [Coalview] is processing the WCS. [TCM]
            shall have the right to analyze and verify the weighing. [Coalview] shall cause
 9          within eight (8) hours after the end of the Processing Day, the previous
            Processing Day’s Refined Coal Tonnage to be provided to [TCM] by a mutually
10          agreed upon method of electronic communication. Subject to Section 5.02
            below, [Coalview’s] analysis shall govern for purposes of confirmation
11          compliance, including for purposes of invoicing and payment. All Refined
            Coal will be weighed at the delivery point by [Coalview] or its agent or affiliate
12          in accordance with current ASTM Standards.
13   Ex. C (Tendering Agreement), Article 5.01 (emphasis added); see also D.E. 140, ⁋75 (stating
14
     Tendering Agreement speaks for itself).
15
            36.    Like the analogous provision in the Processing Agreement, the Tendering
16
     Agreement provides a deadline by which TCM must dispute Coalview’s weighing calculations,
17

18   and a mechanism by which TCM must resolve any such disputes:

19          In the event a dispute arises between [TCM] and [Coalview] within forty-five
            (45) days of the date of the weighing due to a difference between [TCM’s] and
20          [Coalview’s] calculation of tonnage, either Party may retain any independent
            expert, mutually agreeable to [TCM] and [Coalview], to ascertain the
21          accuracy of [Coalview’s] scale and to recalculate the tonnage of refined coal
            tendered to the delivery point by [Coalview] (“Referee Determination”).
22          The Referee Determination shall govern for the delivery period in question.
            In such case, the cause of the analysis made by such independent expert will be
23          borne by the Party whose analysis is furthest from the Referee Determination.
            In the event both Parties’ calculation of the tonnage differs from the independent
24          expert’s result by the same amount, the Parties shall share equally the cost of the
            independent expert.
25
26

                                                                       GARVEY SCHUBERT BARER, P.C.
                                                                                  eighteenth floor
     [PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT] - 12                             1191 second avenue
                                                                         seattle, washington 98101-2939
                                                                                   206 464 3939
           Case 3:18-cv-05639-RBL Document 157 Filed 07/11/19 Page 13 of 26



 1   Ex. C (Tendering Agreement), Article 5.02 (emphasis added); see also D.E. 140, ⁋76 (stating
 2   Tendering Agreement speaks for itself).
 3
            37.    The Tendering Agreement further provides that Coalview’s “analysis [of the
 4
     Refined Coal] shall govern for purposes of compliance, including for purposes of conformance,
 5
     invoicing and payment”, Ex. C (Tendering Agreement), Article 6.01, and provides the same
 6

 7   dispute notice and resolution mechanism for any complaint about Coalview’s analysis as is

 8   applied to a dispute regarding weighing. Id., Article 6.03; see also D.E. 140, ⁋77 (stating

 9   Tendering Agreement speaks for itself).
10          The Work
11
            38.    In or about December 2014, Coalview began dredging Pond 3C and invoicing
12
     TCM for the work performed. D.E. 140 (Counterclaim), ⁋11.
13
            TCM’s June 25, 2018 Letter
14

15          39.    On June 25, 2018, TCM sent a letter to Coalview stating, in material part:

16          Coalview invoiced TransAlta a total of approximately $30,674,591 for fine coal
            refuse solids and slurry as part of the Fine Coal Recovery Project from
17          December 2014 through March 15, 2018. Based on a review performed for
            TransAlta by Stantec Consulting Services Inc., TransAlta has determined that
18
            Coalview's inaccurate invoices have resulted in an overpayment by
19          TransAlta of $15,815,591 over this time.

20          This letter is to advise you that TransAlta intends to exercise its right of setoff as
            provided in Section 7.03 of the Master Agreement. Starting with Coalview's
21          current invoice and continuing until the entire sum of $15,815,591 is repaid,
            TransAlta will set off and deduct the full amount of all invoices issued by
22
            Coalview.
23
            In addition, TransAlta hereby notifies Coalview that the amount of $15,815,591
24          is immediately due from Coalview to TransAlta; that Coalview's failure to
            pay this amount constitutes an Event of Default under Section 11.02 of the
25          Master Agreement; and that pursuant to Section 11.02, if Coalview does not
26          cure its default within 30 days of its receipt of this notice, TransAlta intends


                                                                         GARVEY SCHUBERT BARER, P.C.
                                                                                    eighteenth floor
     [PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT] - 13                               1191 second avenue
                                                                           seattle, washington 98101-2939
                                                                                     206 464 3939
           Case 3:18-cv-05639-RBL Document 157 Filed 07/11/19 Page 14 of 26



 1          to terminate the Master Agreement immediately upon expiration of that
            time period.
 2

 3   D.E. 135-1, Ex. A (emphasis added). The June 25, 2018 Letter is attached as Exhibit “D”.

 4          40.     TCM’s June 25, 2018 Letter enclosed an estimate from its agent, Stantec, of the

 5   “total weight of fine coal refuse tailings solids” contained in Ponds 3B, 3C, and 3D. Id. In the
 6   attached estimate, Stantec states that:
 7
            This memorandum provides details which focus on the volume of FCR solids
 8          which have been removed from Pond 3C from project inception (December
            2014) to March 20, 2018, when a pond sounding survey of Pond 3C was
 9          completed by TransAlta. Stantec has been tasked with estimating the volume
            of FCR slurry solids removed from Pond 3C based on the March 20, 2018
10          bathymetric survey and the pond solids model generated in May 2018 by
11          Stantec.

12   Id. (emphasis added).

13          TCM’s Counterclaim
14
            41.     TCM’s Counterclaim alleges three causes of action: (1) Breach of Contract; (2)
15
     Breach of the Duty of Good Faith and Fair Dealing; and (3) Fraud.
16
            42.     In each of its three counts, TCM seeks “approximately $15,815,591 or such
17
     other amount as it may prove at trial”, all relating to the period of “December 2014 to March
18

19   15, 2018.” D.E. 140 (Counterclaim), ⁋⁋ 16, 31, 37, and 44 (emphasis added).

20          43.     TCM admits it was not until June 2018 that it first lodged an objection seeking
21   approximately $16 million from Coalview based on objections to invoices going back to
22
     December 2014. D.E. 140 (Counterclaim), ⁋27, and see generally, id. at ⁋⁋ 16, 31, 37, and 44.
23
            The Lawsuit and the Injunction Order
24
            44.     On August 8, 2018, Coalview filed its Complaint (D.E. 1) and Motion for
25
26   Preliminary Injunction (D.E. 3).


                                                                      GARVEY SCHUBERT BARER, P.C.
                                                                                  eighteenth floor
     [PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT] - 14                             1191 second avenue
                                                                         seattle, washington 98101-2939
                                                                                   206 464 3939
           Case 3:18-cv-05639-RBL Document 157 Filed 07/11/19 Page 15 of 26



 1          45.     On October 30, 2018, after extensive briefing by the parties, the Court entered
 2   its Injunction Order. D.E. 34. A copy of the Injunction Order is attached as Exhibit “E.”
 3
            46.     The Injunction Order required TCM (1) to immediately proceed under the
 4
     parties’ agreements according to their terms; (2) to immediately pay Coalview its Outstanding
 5
     Invoices (as therein defined); (3) to timely pay for work going forward pursuant to the parties’
 6

 7   agreements, and (4) prohibiting Coalview from setting off any prior payments made to

 8   Coalview against future work absent order of the Court. D.E. 34 at 11-12.

 9          47.     Further, in the Injunction Order, the Court reviewed and thoroughly analyzed
10   the parties’ contracts, and agreed with Coalview that the MSA requires TCM to raise any
11
     objection to an invoice within 30 days. Thus, the Court determined “Section 7.04 [of the MSA]
12
     [ ] provides TCM a 30 day window to ‘dispute’ an invoice”, D.E. 34 at 7, which is “a strict
13
     deadline on TCM to review and object to any invoice.” D.E. 34 at 2 (emphasis added); see also
14

15   id. at 8 (“The contract imposes a bright light deadline” for TCM to object) (emphasis added).

16                             III.    ARGUMENT AND AUTHORITIES

17   A. Summary Judgment Standard
18
            A motion for summary judgment should be granted where there is “no genuine dispute
19
     as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.
20
     P. 56; see also Cox v. Cash Flow Investments, Inc., C17-5495 RBL, 2018 WL 6724767, at *1
21
     (W.D. Wash. Dec. 21, 2018) (Leighton, J.) (granting plaintiff’s motion for partial summary
22

23   judgment as to defendants’ counterclaim) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 322-

24   24 (1986)). A court may construe a contract and grant summary judgment when contractual
25   language is “plain and unambiguous.” Zurich Am. Ins. Co. v. ABM Indus., Inc., 397 F.3d 158,
26

                                                                      GARVEY SCHUBERT BARER, P.C.
                                                                                 eighteenth floor
     [PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT] - 15                            1191 second avenue
                                                                        seattle, washington 98101-2939
                                                                                  206 464 3939
            Case 3:18-cv-05639-RBL Document 157 Filed 07/11/19 Page 16 of 26



 1   164 (2d Cir. 2005); see also Ion Audio, LLC v. Bed, Bath & Beyond, Inc., 15-CV-8292 (KMW),
 2   2019 WL 1494398, at *4 (S.D.N.Y. Apr. 2, 2019) (granting summary judgment because
 3
     contract was unambiguous, and there was no dispute as to any material fact).8
 4
             Here, the undisputed facts are to be applied to the parties’ unambiguous contract
 5
     language, which dictates that TCM’s objection, made in June 2018, to invoices dating back to
 6

 7   2014, is untimely, and, thus, TCM’s Counterclaims are barred as a matter of law.

 8   B. TCM’s Invoice Objection was Indisputably Untimely

 9           TCM’s June 25, 2018 Letter improperly sought to raise an objection to Coalview’s
10   invoices from December 2014 through March 15, 2018, claiming that TCM overpaid Coalview
11
     by almost sixteen million dollars, beginning on the very first day that Coalview commenced
12
     work. There is no issue of law or fact, let alone a material issue, that TCM’s objection to
13
     invoices dated more than 30 days prior to its June 2018 objection was not timely under Section
14

15   7.04 of the MSA.

16           Paragraph 7.04 of the MSA imposes a strict, bright line 30 day deadline for TCM to

17   object to Coalview’s invoices. Ex. A (MSA), Article 7.04 (“In the event a Party in good faith
18
     disputes upon all or part of an invoice issued under this Agreement, written notice of the
19
     disputed portion, with reasons for dispute, must be given to the other Party prior to the
20
     due date of the invoice and the undisputed portion shall be paid by the due date.”) (Emphasis
21
     added); see also D.E. 34 at 7-8. Under Article 7.03 of the MSA, payment on invoices is due
22

23
     8
       All of the parties’ agreements, including the MSA, the Processing Agreement, the Tendering Agreement, and the
24   Guarantee Agreement (the “Guarantee”) provide that New York law governs. See MSA, §20.01; Processing
     Agreement, §11.01; Tendering Agreement, §13.01; Guarantee, §8.01. In any event, the same principle applies
25   under Washington law: “[i]nterpretation of an unambiguous contract is a question of law, thus summary judgment
     is appropriate.” DiNardo v. Wow 1 Day Painting, LLC, C16-1600JLR, 2018 WL 513584, at *10 (W.D. Wash. Jan.
26   23, 2018) (granting summary judgment based on “plain language” of agreement) (citing Dice v. City of
     Montesano, 128 P.3d 1253, 1257 (Wash. Ct. App. 2006)).

                                                                                 GARVEY SCHUBERT BARER, P.C.
                                                                                            eighteenth floor
     [PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT] - 16                                       1191 second avenue
                                                                                   seattle, washington 98101-2939
                                                                                             206 464 3939
            Case 3:18-cv-05639-RBL Document 157 Filed 07/11/19 Page 17 of 26



 1   “net thirty (30) days.” Ex. A (MSA), Article 7.03. If TCM had any objection to Coalview’s
 2   invoices, including the objection TCM raised in June 2018, it had to provide written notice,
 3
     with reasons for the dispute, prior to the due date of the invoice, i.e., within 30 days. Ex. A
 4
     (MSA), Article 7.04. The Agreements detail at length the clear and unambiguous terms and
 5
     conditions governing the parties’ relationship. The Agreements specifically outline Coalview’s
 6

 7   Work, and the method to calculate Coalview’s invoices. Id., Article 6.01-6.03. The Agreements

 8   also state the method and deadlines to voice any objection to the weighing of materials, and to

 9   the accuracy of invoices issued. Id., Article 7.04; Ex. B (Processing Agreement), Article 5.05;
10   Ex. C (Tendering Agreement), Article 5.02. These provisions intentionally provide Coalview
11
     with security that TCM could not stay quiet while Coalview performs the Work, and then
12
     object to Coalview’s invoices years later, exactly as has happened here.
13
             Moreover, any issue regarding historical invoices, including, without limitation, any
14

15   disputes about “calculation of Tonnage” or “calculation of the quantity of WCS that was

16   withdrawn for Processing”9 over 45 days old is unquestionably untimely and now barred

17   pursuant to Article 5 of the Processing Agreement and Article 5 the Tendering Agreement. See
18
     Exs. B and C. Additionally, the MSA provides that Coalview will be paid, within 30 days of
19
     invoicing, the greater of the amount calculated based on the weight of slurry removed from the
20
     Ponds and the amount calculated based on the weight of coal recovered from the Ponds and
21
     delivered to the Power Plant. Ex. A (MSA), Article 6.03.
22

23   C. Summary Judgment is Properly Entered Against TCM on its Breach of Contract
        Claim (Count I)
24

25
26
     9
       TCM’s belated objection in its June 2018 letter was based on Stantec’s estimate of the “total weight of fine coal
     refuse tailings solids” contained in Ponds 3B, 3C, and 3D that was attached to TCM’s June 25, 2018 Letter. Ex. D.

                                                                                   GARVEY SCHUBERT BARER, P.C.
                                                                                              eighteenth floor
     [PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT] - 17                                         1191 second avenue
                                                                                     seattle, washington 98101-2939
                                                                                               206 464 3939
            Case 3:18-cv-05639-RBL Document 157 Filed 07/11/19 Page 18 of 26



 1           As the Court determined in its Injunction Order, the MSA clearly and definitively
 2   “imposes a [30 day] bright line deadline” within which TCM must object to an invoice. D.E.
 3
     34, at 8. Here, it is undisputed that TCM did not timely raise any objection within 30 days of
 4
     an invoice in accordance with the MSA (or any other Agreement) to invoices or work dating
 5
     back to 2014 that it now claims to object to. To the contrary, TCM sat in wait, allowing
 6

 7   Coalview to perform the Work for years and at considerable cost, until June 25, 2018 when it

 8   first objected to invoices dating back to the first day that Coalview began its Work in December

 9   2014—long after the time for raising objections had passed. Thus, TCM unequivocally failed to
10   meet the “bright line deadline” of the MSA, and TCM’s breach of contract claim contesting
11
     such invoices fails as a matter of law.
12
             The fundamental objective when interpreting contract terms is to give effect to the
13
     intention of the parties as expressed in the unambiguous language of the agreement. USI Ins.
14

15   Services LLC v. Miner, 801 F. Supp. 2d 175, 185 (S.D.N.Y. 2011). A court must give effect to

16   all of the provisions of a contract, and an interpretation that renders a term superfluous or

17   meaningless must be avoided if possible. Id. The Court has already interpreted the contract
18
     terms in its Injunction Order, giving effect to the intention of the parties as expressed in the
19
     unambiguous language of the agreement, and giving effect to all of the provision of the
20
     contracts. D.E. 34. Accordingly, the Court need only apply its findings from the Injunction
21
     Order as a roadmap to granting this motion for summary judgment in Coalview’s favor on
22

23   TCM’s breach of contract claim.10

24
     10
25     Coalview refers to, and incorporates by reference, its briefing on the preliminary injunction. D.E. 3 (Motion for
     Preliminary Injunction); D.E. 4 (Affidavit of Roger Fish in Support of Motion for Preliminary Injunction); D.E. 21
26   (Reply in Support of Motion for Injunction); D.E. 23 (Supplemental Declaration of Roger Fish in Support of
     Motion for Preliminary Injunction).

                                                                                   GARVEY SCHUBERT BARER, P.C.
                                                                                              eighteenth floor
     [PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT] - 18                                         1191 second avenue
                                                                                     seattle, washington 98101-2939
                                                                                               206 464 3939
           Case 3:18-cv-05639-RBL Document 157 Filed 07/11/19 Page 19 of 26



 1          The record is clear and unambiguous that TCM did not timely raise any objection to the
 2   weighing of slurry or coal. See, e.g., Ex. D; see also D.E. 140 (Counterclaim), ⁋27.
 3
     Accordingly, TCM’s breach of contract claim fails as a matter of law because New York law is
 4
     clear that TCM cannot avail itself of a claim under the contract where it failed to comply with
 5
     its terms. See Frontier Communications of the W., Inc. v. N. Am. Long Distance Corp., 2001
 6

 7   WL 1397856, at *4 (W.D.N.Y. Oct. 24, 2001) (granting summary judgment as defendant “lost

 8   its right to avail itself of the dispute resolution mechanism provided for in the Agreement”

 9   where defendant failed to comply with clear and explicit mechanism to dispute invoices set
10   forth in contract). In Frontier, the plaintiff sued for unpaid fees billed pursuant to a contract,
11
     and the defendant asserted a defense claiming plaintiff breached the contract by improperly
12
     billing it. Plaintiff argued that defendant failed to timely dispute the invoices in writing with
13
     supporting documentation within sixty days of receipt as required by the contract. The Frontier
14

15   court granted summary judgment in favor of plaintiff, finding the underlying contract to be

16   unambiguous:

17            Pursuant to the clear and explicit terms of the Agreement, NALD Canada
              was required to pay the invoices-including the disputed portions-in full and
18
              then dispute them in writing, with supporting documentation, within sixty
19            days. It is undisputed that NALD Canada did not pay the disputed invoices-as
              it was required to do and as it had agreed to do pursuant to paragraph 4 of the
20            Agreement; accordingly NALD Canada breached the Agreement.
              Furthermore, because the Agreement required NALD Canada to pay the
21            invoices timely and in full and then dispute any contested charges in writing,
              with supporting documentation, within 60 days of the invoice date and
22
              because this time frame has long since expired, NALD Canada has lost its
23            right to avail itself of the dispute resolution mechanism provided for in the
              Agreement.
24

25
26

                                                                        GARVEY SCHUBERT BARER, P.C.
                                                                                  eighteenth floor
     [PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT] - 19                             1191 second avenue
                                                                         seattle, washington 98101-2939
                                                                                   206 464 3939
               Case 3:18-cv-05639-RBL Document 157 Filed 07/11/19 Page 20 of 26



 1   Id. at *4 (emphasis added). The Frontier court entered summary judgment because “when
 2   parties set down their agreement in a clear, complete document, their writing should be
 3
     enforced according to its terms.” Id.
 4
                Further similar to the case at hand, in McFadyen Consulting Group, Inc. v. Puritan's
 5
     Pride, Inc., 928 N.Y.S.2d 87, 89 (2011), plaintiff, McFadyen, entered into a master services
 6

 7   agreement with defendant, PPI, to perform computer programming services. Under the terms of

 8   the contract, McFadyen was to submit invoices to PPI on a semimonthly basis. Further pursuant

 9   to the contract, PPI was required to notify McFadyen of any dispute with respect to any
10   invoice, in writing, within 15 days after submission of the invoice. PPI terminated the contract
11
     because it allegedly was dissatisfied with McFadyen’s performance.11 At the time, PPI had not
12
     paid for several of McFadyen’s outstanding invoices. Accordingly, McFadyen filed suit based
13
     on the unpaid invoices, and PPI asserted counterclaims for breach of contract and fraudulent
14

15   misrepresentation. The trial court entered summary judgment in favor of McFadyen (and the

16   appellate court affirmed) because PPI failed to “dispute th[e] invoices in the manner provided

17   in the contract and did not pay the amounts due.” Id. (citing Castle Oil Corp. v. Bokhari, 861
18
     N.Y.S.2d 730, 731 (2008) (summary judgment proper where defendant failed to object in
19
     ordinary course of business to invoices)). The court further entered judgment dismissing PPI’s
20
     counterclaims for breach of contract to recover the amounts paid to McFadyen under the
21
     contract and for fraudulent misrepresentation. Id.12
22

23
     11
          Unlike here, the contract in McFayden permitted either party to terminate the contract with 30 days’ notice.
24   12
        See also Brunelle & Hadjikow, P.C. v. O'Callaghan, 126 A.D.3d 584, 584–85, 6 N.Y.S.3d 49 (N.Y. App. Div.
25   2015) (affirming summary judgment where plaintiff performed extensive services for defendant, defendant made
     approximately thirty payments between 2003 and 2006 without objection, and agreed to pay outstanding amount,
26   which precluded current objection to how majority of invoices were calculated, and finding that defendant failed to
     raise issue of fact where letter sent in 2006 failed to comply with the contract’s objection requirements); Rayham

                                                                                       GARVEY SCHUBERT BARER, P.C.
                                                                                                  eighteenth floor
     [PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT] - 20                                             1191 second avenue
                                                                                         seattle, washington 98101-2939
                                                                                                   206 464 3939
            Case 3:18-cv-05639-RBL Document 157 Filed 07/11/19 Page 21 of 26



 1            Here, where TCM’s time to dispute invoices has long since expired under the clear,
 2   explicit, and unambiguous terms of the MSA, and TCM indisputably failed to “dispute th[e]
 3
     invoices in the manner provided in the contract”, McFadyen, 928 N.Y.S.2d at 89, TCM “has
 4
     lost its right to avail itself of the dispute resolution mechanism provided for in the
 5
     Agreement[s].” Frontier, 2001 WL 1397856, at *4. Indeed, the Court has already determined
 6

 7   that the MSA provides a clear and express 30 day “bright line deadline” within which TCM

 8   must object to an invoice, D.E. 34 at 7-8, which deadline TCM admittedly failed to meet.

 9   D. Summary Judgment is Properly Entered Against TCM on its Breach of Duty of Good
        Faith and Fair Dealing Claim (Count II)
10

11            Just as TCM’s breach of contract claim fails as a matter of law, TCM’s breach of duty

12   of good faith and fair dealing claim cannot survive and summary judgment must be entered

13   against TCM on Count II. “New York law ... does not recognize a separate cause of action for
14
     breach of the implied covenant of good faith and fair dealing when a breach of contract claim,
15
     based upon the same facts, is also pled.” Ion Audio, LLC v. Bed, Bath & Beyond, Inc., 15-CV-
16
     8292 (KMW), 2019 WL 1494398, at *10 (S.D.N.Y. Apr. 2, 2019). In Ion, the court entered
17
     summary judgment on an implied covenant of good faith and fair dealing claim because it was
18

19   “duplicative of” the breach of contract claim, and “there [wa]s no meaningful distinction

20   between the facts underlying each claim.” Id. The court further held that “where claims for
21   breach of contract and breach of the implied covenant are both pled, the implied covenant claim
22
     can survive dismissal ‘only ‘if it is based on allegations different than those underlying the
23

24

25   v. Multiplan, Inc., 153 A.D.3d 865, 868, 61 N.Y.S.3d 90, 93 (N.Y. App. Div. 2017) (affirming summary judgment
     dismissing complaint where defendants established they did not breach agreement as defendants afforded plaintiffs
26   contractually-required notice and opportunity to object; plaintiff’s claim failed because it failed to object in writing
     within 30-day notice period to amendment of contract, as required under contract).

                                                                                       GARVEY SCHUBERT BARER, P.C.
                                                                                                  eighteenth floor
     [PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT] - 21                                             1191 second avenue
                                                                                         seattle, washington 98101-2939
                                                                                                   206 464 3939
            Case 3:18-cv-05639-RBL Document 157 Filed 07/11/19 Page 22 of 26



 1   accompanying breach of contract claim’ and if the relief sought is not ‘intrinsically tied to the
 2   damages allegedly resulting from the breach of contract.’” Id.13
 3
              Here, only a cursory review of TCM’s Counterclaim is needed to determine that TCM’s
 4
     breach of good faith and fair dealing claim is wholly duplicative of, and rests on the same
 5
     alleged practices as, its contract claim, and seeks the exact same damages. See, e.g. D.E. 140,
 6

 7   ⁋35 (“TCM reasonably expected that Coalview would fulfill its contractual obligations in good

 8   faith without TCM’s oversight”); ⁋36 (Coalview’s actions described above [comprising TCM’s

 9   breach of contract claim] breached the covenant of good faith and fair dealing implied in the
10   Agreements”); ⁋37 (claiming exact same damages as in breach of contract claim). Indeed,
11
     permitting TCM’s breach of good faith claim to survive would be inconsistent with the parties’
12
     unambiguous contract language (including the “bright line” deadline provided in the MSA), in
13
     violation of governing law. See Gill v. Bowne Glob. Sols., Inc., 777 N.Y.S.2d 712, 713 (2004)
14

15   (affirming dismissal of complaint for breach of contract and breach of implied covenant

16   of good faith and fair dealing, as “[w]hile under appropriate circumstances an obligation of

17   good faith and fair dealing may be implied, no obligation will be implied which would be
18
     inconsistent with the terms of the contract”) (emphasis added). Here, TCM’s claim in Count II
19
     is flatly inconsistent with the covenants it agreed to in the MSA because TCM seeks in Count II
20
     to ignore the 30 day deadline to object to Coalview’s invoices, and indeed seeks to wholly
21

22

23
     13
24      See also Simon v. Unum Group, 2008 WL 2477471, at *2 (S.D.N.Y. June 19, 2008) (dismissing good faith and
     fair dealing claim as “[i]f the allegations underlying the breach of the implied covenant of good faith claim and the
25   breach of contract claim are the same, then the good faith claim is ‘redundant’ and cannot survive a motion to
     dismiss”); Cruz v. FXDirectDealer, LLC, 720 F.3d 115, 125 (2d Cir. 2013) (affirming dismissal with prejudice
26   claim for breach of implied covenant of good faith and fair dealing claim because good faith and fair dealing claim
     and breach of contract claim “clearly rest[ed] on the same alleged deceptive practices”).

                                                                                     GARVEY SCHUBERT BARER, P.C.
                                                                                                eighteenth floor
     [PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT] - 22                                           1191 second avenue
                                                                                       seattle, washington 98101-2939
                                                                                                 206 464 3939
            Case 3:18-cv-05639-RBL Document 157 Filed 07/11/19 Page 23 of 26



 1   negate it. Accordingly, summary judgment should be entered against TCM on its Counterclaim
 2   in Count II for breach of the duty of good faith and fair dealing.
 3
     E. Summary Judgment is Properly Entered Against TCM on its Fraud Claim (Count III)
 4
              Similar to its breach of good faith count, TCM’s fraud claim is wholly duplicative of its
 5
     breach of contract claim. Indeed, TCM’s fraud claim is premised entirely on the exact same
 6

 7   allegations as TCM’s contractual claims, and is inextricably intertwined with, and duplicative

 8   of, TCM’s contract claim and the damages the contract claim seeks to recover.14 Indeed, the

 9   purported fraud claim is alleged in only six new paragraphs in addition to all of the contract
10   allegations that the count incorporates wholesale, and even all of those six paragraphs relate
11
     only to the parties’ contracts and the alleged obligations arising therefrom. See D.E. 140, ⁋ 39
12
     (claiming Coalview misrepresented amounts of WCS removed from Pond 3C [pursuant to the
13
     contracts]; ⁋41 (“The amounts of WCS that Coalview has removed from Pond 3C are material
14

15   because such amounts are the basis under the Agreements for how much Coalview may

16   invoice TCM”) (emphasis added); ⁋42 (TCM relied on representations when deciding whether

17   to pay or challenge Coalview’s invoices [issued pursuant to the agreements]); ⁋43 (“the
18
     Agreements do not compel TCM to monitor Coalview’s activities or verify Coalview’s
19
     fulfillment of its contractual obligations”) (emphasis added).15 Additionally, in addition to
20

21
     14
         Significantly, TCM’s purported fraud claim incorporates by reference allegations 1 through 37 of the
22   Counterclaim, which includes not only the exact same general allegations that support TCM’s contract claims, but
     also all of the allegations contained in the contract claims. See D.E. 140, ⁋38 (incorporating wholesale all of the
23   allegations of its contract claims into the fraud count). Thus, TCM’s pleading itself demonstrates that the contract
     and fraud claims are based on identical facts and are identical, but for their title.
24   15
        Moreover, while TCM may allege that the Agreements do not compel TCM to monitor the activities, it is an
25   allegation without any teeth or substance. The agreements do authorize TCM to access and monitor the “testing,
     calibration and certification of [Coalview’s] scales” and the “weighing equipment and processes” D.E. 140 at ⁋9
26   (citing Tendering Agreement, ⁋5.1 and Processing Agreement, ⁋5.02). There is no allegation that TCM tried to do
     so and was prevented by Coalview. D.E. 140, in passim.

                                                                                    GARVEY SCHUBERT BARER, P.C.
                                                                                               eighteenth floor
     [PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT] - 23                                          1191 second avenue
                                                                                      seattle, washington 98101-2939
                                                                                                206 464 3939
            Case 3:18-cv-05639-RBL Document 157 Filed 07/11/19 Page 24 of 26



 1   incorporating its breach of contract allegations in its fraud claim, TCM seeks the same exact
 2   damages in that claim as it does in its breach of contract claim. D.E. 140, ⁋⁋ 31 and 44 (seeking
 3
     “approximately $15,815,591”).
 4
              Accordingly, summary judgment is also proper on TCM’s duplicative fraud claim. See
 5
     McFadyen, 928 N.Y.S.2d 87, 89 (affirming summary judgment dismissing counterclaims for
 6

 7   breach of contract to recover amounts paid under contract and for fraudulent misrepresentation

 8   where counter-claimant failed to “dispute th[e] invoices in the manner provided in the contract

 9   and did not pay the amounts due”) (citing J.M. Builders & Associates, Inc. v. Lindner, 67
10   A.D.3d 738, 741, 889 N.Y.S.2d 60 (2009) (“A cause of action alleging fraud does not lie where
11
     the only fraud claim relates to a breach of contract”).16 Breco Envtl. Contractors, Inc. v. Town
12
     of Smithtown, 762 N.Y.S.2d 822, 823 (2003) is also on point. Breco involved a contract
13
     between Breco and the Town of Smithtown for closure and capping of a landfill, where Breco
14

15   was to be paid based on a fixed price for each unit or cubic yard of contour material brought to

16   the site. The parties each estimated the amount of materials that would be needed, with the

17   respective parties’ estimates varying. The Town sought to assert a counterclaim for fraud based
18
     on its claim that Breco misrepresented the amount of materials delivered to the site. The
19
     appellate court rejected the Town’s counterclaim for fraud because “the gist of the fraud
20
     counterclaim is nothing more than a claim of breach of contract, which is not independently
21
     viable.” Id. Additionally, the court found that the Town could not have justifiably relied on any
22

23   alleged misrepresentations by Breco concerning the fill requirement because it was on notice

24   16
       See also Weatherguard Contractors Corp. v. Bernard, 63 N.Y.S.3d 692, 693 (N.Y. App. Div. 2017) (motion for
25   summary judgment dismissing fraud claim properly granted as fraud claim was duplicative of breach of contract
     claim); AFP Mfg. Corp. v. AFP Imaging Corp., 2018 WL 3329859, at *10 (S.D.N.Y. July 6, 2018) (dismissing
26   plaintiff’s fraud claim because it was in essence, a restatement of breach of contract claim, as
     “no action for fraud [can stand] when the only fraud charged relates to breach of a contract”).

                                                                               GARVEY SCHUBERT BARER, P.C.
                                                                                          eighteenth floor
     [PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT] - 24                                     1191 second avenue
                                                                                 seattle, washington 98101-2939
                                                                                           206 464 3939
           Case 3:18-cv-05639-RBL Document 157 Filed 07/11/19 Page 25 of 26



 1   that a certain amount would be required and because the Town could have devised a method of
 2   monitoring the quantities of fill actually delivered. Id. Here, TCM had an explicit right to
 3
     monitor and inspect, see n. 15, but it failed to do either.
 4
            Similarly, like here where “the gist of [TCM’s] fraud counterclaim is nothing more than
 5
     a claim of breach of contract” and where TCM had the right to monitor the work performed by
 6

 7   Coalview, D.E. 140 (Counterclaim), ⁋ 9 (Agreements authorize TCM to witness and monitor

 8   work) and see n. 15, TCM’s fraud claim fails as a matter of law, and TCM could not “have

 9   justifiably relied on any alleged misrepresentations.” Breco, 307 A.D.2d at 332; see also
10   Preston v. Northside Collision-Dewitt, LLC, 70 N.Y.S.3d 653, 655 (N.Y. App. Div. 2018) (“It
11
     is well settled that a cause of action for fraud does not arise where the only fraud alleged
12
     merely relates to a party’s alleged intent to breach a contractual obligation”). The only “fraud”
13
     alleged by TCM is nothing more than Coalview’s alleged intent to breach the parties’
14

15   contractual obligations. And as set forth in the authorities supra, such conduct does not create a

16   fraud count. Moreover, the parties’ unambiguous contracts provide a 30 day “bright line”

17   deadline that forecloses TCM’s years-late objection to Coalview’s invoices. TCM cannot
18
     change its contract covenants by alleging a claim for fraud, particularly where the fraud
19
     allegations sound in contract. Accordingly, summary judgment should be entered in Coalview’s
20
     favor on TCM’s claim for fraud in Count III.
21
            WHEREFORE, Coalview respectfully requests that the Court enter summary judgment
22

23   in Coalview’s favor with respect to TCM’s Counterclaim, and grant such other and further

24   relief for Coalview as the Court deems just and proper.
25
26

                                                                        GARVEY SCHUBERT BARER, P.C.
                                                                                  eighteenth floor
     [PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT] - 25                             1191 second avenue
                                                                         seattle, washington 98101-2939
                                                                                   206 464 3939
           Case 3:18-cv-05639-RBL Document 157 Filed 07/11/19 Page 26 of 26



 1   DATED this 11th day of July 2019.
                                                      KLUGER, KAPLAN, SILVERMAN,
 2                                                    KATZEN & LEVINE, P.L.
 3                                                    By s/Steve I. Silverman
                                                         Steve I. Silverman, Fla. Bar No. 516831
 4
                                                         Philippe Lieberman, Fla. Bar No. 27146
 5                                                       Miami Center, 27th Floor
                                                         201 South Biscayne Boulevard
 6                                                       Miami, FL 33131
                                                         Telephone: (305) 379-9000
 7                                                       Fax: (305) 379-3428
                                                         Email: ssilverman@klugerkaplan.com
 8                                                       Email: plieberman@klugerkaplan.com
                                                         Attorneys for Plaintiff
 9                                                       (Admitted Pro Hac Vice)
10                                                    GARVEY SCHUBERT BARER, P.C.
11
                                                         David R. West, WSBA #13680
12                                                       Daniel J. Vecchio, WSBA #44632
                                                         1191 Second Avenue, 18th Floor
13                                                       Seattle, WA 98101
                                                         Telephone: (206) 464-3939
14                                                       Fax: (206) 464-0125
                                                         Email: drwest@gsblaw.com
15                                                       Email: dvecchio@gsblaw.com
                                                         Attorneys for Plaintiff
16

17                                    CERTIFICATE OF SERVICE
18          I hereby certify that on July 11, 2019, I electronically filed the foregoing motion with
19   the Clerk of the Court using the CM/ECF system which will send notification of this filing to
20   all parties registered to receive such notice.
21                                                    s/ Steve I. Silverman
22                                                    Steve I. Silverman

23

24

25
26

                                                                       GARVEY SCHUBERT BARER, P.C.
                                                                                  eighteenth floor
     [PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT] - 26                             1191 second avenue
                                                                         seattle, washington 98101-2939
                                                                                   206 464 3939
